EXHIBIT 10.5

 

SUBORDINATION AGREEMENT

This SUBORDINATION AGREEMENT, dated as of November 2, 2005 (this “Agreement”),
is entered into among Laurus Master Fund, Ltd. (“Laurus”), as First Lien
Collateral Agent and as First Lien Lender (each, as defined below), DunKnight
Telecom Partners, LLC, a Delaware limited liability company, as Second Lien
Collateral Agent (as defined below), the Second Lien Lenders referred to below,
and DSL.net, Inc., a Delaware corporation (the “Borrower”), for itself and on
behalf of its Subsidiaries (as defined in the Laurus Security Agreement referred
to below).

WITNESSETH:

WHEREAS, Laurus (individually, a “First Lien Lender” and, together with its
successors and assigns, the “First Lien Lenders”) and Borrower have entered into
a Security Agreement, dated as of August 31, 2004, (as such agreement may be
amended, amended and restated, supplemented or otherwise modified, from time to
time by the parties thereto, the “Laurus Security Agreement”), pursuant to which
the First Lien Lender has made loans and extended other financial accommodations
to the Borrower on a secured basis; and

WHEREAS, DunKnight Telecom Partners, LLC ( the “Second Lien Lender” and together
within its successors and assigns, the “Second Lien Lenders”) and Borrower have
entered into that certain Securities Purchase Agreement, dated as of November 1,
2005 (as amended, amended and restated, supplemented or otherwise modified from
time to time by the parties thereto, the “Purchase Agreement”), pursuant to
which the Second Lien Lenders have agreed to purchase certain 18% Secured
Debentures due August 2, 2006 (the “Investor Notes) from the Borrower.

WHEREAS, the Borrower, certain Subsidiaries of the Borrower parties thereto, and
the Second Lien Lenders and the Second Lien Collateral Agent are parties to an
Agency, Guaranty and Security Agreement, dated as of November 2, 2005 (as
amended, amended and restated, supplemented or otherwise modified, from time to
time by the parties thereto, the “Agency Agreement”), securing the obligations
of the Borrower owing to the Second Lien Lenders under and in respect of the
Investor Notes; and

WHEREAS, it is a condition to the effectiveness of the Agency Agreement and the
Purchase Agreement and the continued extension by Laurus of loans and other
financing accommodations to the Borrower pursuant to the terms of the Laurus
Security Agreement that this Agreement be executed and delivered by the parties
hereto to set forth the terms of the respective rights of the First Lien
Claimholders (as defined below), on the one hand, and the Second Lien
Claimholders (as defined below), on the other hand, and the application of any
proceeds and certain other matters; and

NOW,THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.

Definitions

Unless otherwise defined herein, terms defined in the Laurus Security Agreement
and used herein shall have the meanings specified in the Laurus Security
Agreement. In addition, as used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural form of the terms indicated):

 

 

--------------------------------------------------------------------------------

 

 

“Adequate Protection” means “adequate protection” under Section 361, 362, 363 or
364 of the Bankruptcy Code.

“Agency Agreement” has the meaning set forth in the recitals hereto.

“Agreement” has the meaning set forth in the recitals hereto.

“Bankruptcy Code” means 11 U.S.C. §§ 101 etseq.

“Borrower” has the meaning set forth in the recitals hereto, and shall include
any successor in interest thereto.

“Claimholders” means, collectively, the First Lien Claimholders and the Second
Lien Claimholders.

“Common Collateral” means (a) all trade accounts receivable, and other book
debts and other forms of obligations associated with all trade accounts
receivable (other than forms of obligations evidenced by Chattel Paper (as
defined in the UCC) or Instruments (as defined in the UCC) relating
thereto)(including any right to receive payment for the sale of a product owned
by the Borrower or the provision of services by the Borrower), now or hereafter
owned by the Borrower; (b) all collateral security of any kind given by the
Borrower or any other Person with respect to the foregoing; (c) all supporting
obligations (as defined in the UCC); (d) the Deposit Account, no. 9429398649,
maintained at Fleet National Bank, a national banking association organized
under the laws of the United States and having its principal place of business
at 100 Federal Street, Boston, Massachusetts and any funds on deposit therein;
(e) all Books and Records relating to each of the foregoing; (f) all proceeds of
all or any of the foregoing and (g) any tort claims or other claims and other
rights to payment, including insurance claims against third parties, relating to
each of the foregoing.

“Collateral Document” means any First Lien Collateral Document or Second Lien
Collateral Document, as the context may require.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“First Lien Claimholders” means, at any relevant time, the holders of the First
Lien Obligations outstanding at such time.

“First Lien Collateral Agent” means the First Lien Collateral Agent referred to
herein and any successor agent thereto, or if there is no acting First Lien
Collateral Agent under the Laurus Security Agreement and the Ancillary
Agreements, First Lien Lenders holding more than 80% of the sum of the aggregate
unpaid principal amount of the Notes outstanding.

 

 

2

--------------------------------------------------------------------------------

 

 

“First Lien Collateral Documents” means the Laurus Security Agreement and any
Ancillary Documents executed in favor of the First Lien Collateral Agent and
creating or purporting to create a Lien in respect of the First Lien Obligations
on the Common Collateral.

“First Lien Lenders” has the meaning set forth in the recitals hereto.

“First Lien Obligations” means all of Obligations owing to the First Lien
Lenders under the Laurus Security Agreement and the Ancillary Agreements.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, territorial, local or foreign.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Debtor Relief Laws with respect to the Borrower or
any of its Subsidiaries, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership or other
similar case or proceeding with respect to the Borrower or any of its
Subsidiaries or with respect to any of their respective assets, (c) any
liquidation, dissolution, reorganization or winding up of the Borrower or any of
its Subsidiaries, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of the Borrower or
any of its Subsidiaries.

“Investor Notes” has the meaning set forth in the recitals hereto.

“Laurus” has the meaning set forth in the recitals hereto.

“Laurus Security Agreement” has the meaning set forth in the recitals hereto.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and settlement agreements with, any Governmental Authority, in each
case whether or not having the force of law.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Non-Common Collateral” means the Collateral (as defined in the Agency
Agreement) excluding the Common Collateral

“paid in full” and “payment in full” means, with respect to any and all First
Lien Obligations, (a) payment in full thereof in cash (or otherwise to the
written satisfaction of the First Lien Claimholders with respect to such First
Lien Obligations), and (b) termination of the Loans and all other First Lien
Obligations of the First Lien Claimholders under the Laurus Security Agreement
and the Ancillary Agreements.

 

 

3

--------------------------------------------------------------------------------

 

 

“Purchase Agreement” has the meaning set forth in the recitals hereto.

“Recovery” has the meaning set forth in Section 6.3 hereof.

“Required First Lien Lenders” means, at any time, First Lien Lenders holding at
least 51% of the sum of the aggregate unpaid principal amount owing under the
Notes outstanding.

“Required Second Lien Lenders” means, at any time, Second Lien Lenders holding
at least 51% of the sum of the aggregate unpaid principal amount owing under the
Investor Notes outstanding.

“Second Lien Claimholders” means, at any relevant time, the holders of the
obligations owing to the Second Lien Lenders under the Agency Agreement and the
Investor Notes outstanding at such time.

“Second Lien Collateral Agent” means the Second Lien Collateral Agent referred
to herein and any successor agent thereto, or if there is no acting Second Lien
Collateral Agent under the Agency Agreement and the Investor Notes, the Second
Lien Lenders holding more than 80% of the sum of the aggregate unpaid principal
amount of Investor Notes outstanding.

“Second Lien Collateral Documents” means each security agreement, mortgage, cash
collateral deposit letter, collateral assignment, pledge agreement and other
similar agreement, instrument or document executed in favor of the Second Lien
Collateral Agent and creating or purporting to a create a Lien in respect of the
Second Lien Obligations.

“Second Lien Lenders” has the meaning set forth in the recitals hereto.

“Second Lien Obligations” means all of obligations owing to the Second Lien
Lenders under the Agency Agreement and the Investor Notes and all related
instruments and agreements.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code of the
State of New York, as amended.

 

Section 2.

Lien Priorities

 

2.1

Relative Priorities

 

Notwithstanding the date, manner or order of grant, attachment or perfection of
any Lien granted to the First Lien Collateral Agent or the First Lien
Claimholders on the Common Collateral or of any Lien granted to the Second Lien
Collateral Agent or the Second Lien Claimholders on the Common Collateral and
notwithstanding any provision of the UCC, or any applicable Laws or decision or
the Investor Notes, the Agency Agreement, the Laurus Security Agreement or any
Ancillary Agreement or any other circumstance whatsoever (including, without
limitation, any non-perfection of any Lien securing or purporting to secure the
First Lien Obligations or the Second Lien Obligations), the Second Lien
Collateral Agent and each Second Lien Claimholder and the First Lien Collateral
Agent and each First Lien Claimholder agree that: (a) any Lien on the Common
Collateral securing the First Lien Obligations now or hereafter held by or for
the benefit of the First Lien Claimholders, regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Common Collateral securing the
Second Lien Obligations; (b) any Lien on the Common Collateral securing the
Second Lien Obligations now or hereafter held by or for the benefit of the
Second Lien Claimholders, regardless of how acquired, whether by grant, statute,
operation

 

 

4

--------------------------------------------------------------------------------

 

of law, subrogation or otherwise, shall be junior and subordinate in all
respects to all Liens on the Common Collateral securing the First Lien
Obligations, and (c) any Lien on the Non-Common Collateral securing the Second
Lien Obligations now or hereafter held by or for the benefit of the Second Lien
Claimholders, regardless of how acquired, whether by grant, statute, operation
of law, subrogation or otherwise, shall be senior in all respects to all Liens,
if any, on the Non-Common Collateral securing the First Lien Obligations. All
Liens on the Common Collateral securing the First Lien Obligations shall be and
remain senior to all Liens on the Common Collateral securing the Second Lien
Obligations for all purposes, whether or not such Liens securing the First Lien
Obligations are subordinated to any Lien securing any other obligation of the
Borrower. All Liens on the Non-Common Collateral securing the Second Lien
Obligations shall be and remain senior to all Liens, if any, on the Non-Common
Collateral securing the First Lien Obligations for all purposes, whether or not
such Liens securing the First Lien Obligations are subordinated to any Lien
securing any other obligation of the Borrower.

 

2.2

Prohibition on Contesting Liens

Each of (a) the Second Lien Collateral Agent and each Second Lien Claimholder
agrees that it shall not, and hereby waives any right to, contest, or support
any other Person in contesting, in any proceeding (including, without
limitation, any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Lien held by the First Lien Collateral Agent or First Lien
Claimholders in the Common Collateral, and (b) the First Lien Collateral Agent
and each First Lien Claimholder agrees that it shall not, and hereby waives any
right to, contest, or support any other Person in contesting, in any proceeding
(including, without limitation, any Insolvency or Liquidation Proceeding), the
priority, validity or enforceability of any Lien held by the Second Lien
Collateral Agent or Second Lien Claimholders in the Non-Common Collateral. Each
of the First Lien Collateral Agent and each First Lien Claimholder (by its
acceptance of the benefits of the Laurus Security Agreement and the Ancillary
Agreements) agrees that it shall not, and hereby waives any right to, contest,
or support any other Person in contesting, in any proceeding (including, without
limitation, any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Lien held by the Second Lien Collateral Agent and/or the
Second Lien Claimholders in the Common Collateral; provided that this Section
2.2 shall not be construed to prevent or impair the rights of the First Lien
Collateral Agent or First Lien Claimholders to enforce this Agreement, including
without limitation, the priority of Liens in Section 2.1 and the exercise of
remedies in Section 3.1

Section 3.         Enforcement; Application of Proceeds of Collateral and Other
Payments

 

3.1

Exercise of Remedies

The Second Lien Collateral Agent and each Second Lien Claimholder agrees that it
shall not, with respect to the Second Lien Obligations, take or receive from or
on behalf of the Borrower, directly or indirectly, in cash or other property or
by setoff, counterclaim or in any other manner (whether pursuant to any
enforcement, collection, execution, levy, foreclosure action or other proceeding
or otherwise) any Common Collateral or any proceeds of Common Collateral, unless
and until all First Lien Obligations have been paid in full in accordance with
Section 3.2 hereof. Without limiting the generality of the foregoing, unless and
until the First Lien Obligations have been paid in full, except as expressly
provided herein or in the Laurus Security Agreement, the sole right of the
Second Lien Collateral Agent and the Second Lien Claimholders with respect to
the Common Collateral is to hold a Lien on the Common Collateral pursuant to the
Agency Agreement and the Investor Notes for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after payment in
full of the First Lien Obligations; provided however, that nothing in this
paragraph shall be construed to impair the right of the Second Lien Claimholders
to receive payments of principal, interest, fees and other amounts

 

 

5

--------------------------------------------------------------------------------

 

in respect of the Second Lien Obligations as provided for in the Agency
Agreement and the Investor Notes, and to enforce the making of such payments by
bringing suit at law with respect to any unpaid amounts of such payments. Each
of the Second Lien Collateral Agent and the Second Lien Claimholders (i) further
agrees that the Second Lien Collateral Agent and the other Second Lien
Claimholders will not take any action that would hinder, delay, limit, impede or
prohibit any exercise of remedies by the First Lien Collateral Agent to the
extent related to satisfying the First Lien Obligations, including any
collection, sale, lease, exchange, transfer or other Disposition of the Common
Collateral, whether by foreclosure or otherwise, or that would limit,
invalidate, avoid or set aside any Lien or Collateral Document securing or
purporting to secure the First Lien Obligations or subordinate the priority of
the First Lien Obligations to the Second Lien Obligations with respect to the
Common Collateral or grant the Liens securing the Second Lien Obligations with
respect to the Common Collateral equal in ranking to the Liens securing the
First Lien Obligations and (ii) hereby waives any and all rights it may have
(other than as specified herein) as a junior lien creditor or otherwise (whether
arising under the UCC or under any other Law) to object to the manner in which
the First Lien Collateral Agent or the First Lien Claimholders seek to enforce
or collect the First Lien Obligations or the Liens now or hereafter granted in
any Common Collateral to secure the First Lien Obligations, regardless of
whether any action or failure to act by or on behalf of the First Lien
Collateral Agent or the First Lien Claimholders is adverse to the interest of
the Second Lien Claimholders. Notwithstanding the foregoing or anything else
contained herein, (i) the Second Lien Collateral Agent and the other Second Lien
Claimholders may sue upon any claim they may have with respect to the Non-Common
Collateral (whether pursuant to an Insolvency or Liquidation Proceeding or
otherwise) or take any action with respect to the Non-Common Collateral
(including, without limitation, a Disposition of the Non-Common Collateral), the
Borrower or any of its Subsidiaries or enforce their Lien in the Non-Common
Collateral, without consent, notice or consultation with the First Lien
Collateral Agent or any other First Lien Claimholder and (ii) the Second Lien
Collateral Agent and the other Second Lien Claimholders may sue upon any claim
they may have with respect to the Common Collateral (whether pursuant to an
Insolvency or Liquidation Proceeding or otherwise) or take any action with
respect to the Common Collateral (including, without limitation, a Disposition
of the Common Collateral), the Borrower or any of its Subsidiaries or enforce
their Lien in the Common Collateral, without consent, notice or consultation
with the First Lien Collateral Agent or any other First Lien Claimholder if the
First Lien Collateral Agent or any other First Lien Claimholders has not taken
any of the actions specified in this clause (ii) with respect to the Common
Collateral within 120 days after any First Lien Claimholder has knowledge of the
occurrence of an Event of Default under the Laurus Security Agreement and such
Event of Default shall not have been cured and/or waived within the 120-day
period following the date on which such First Lien Claimholder has knowledge of
the occurrence of such Event of Default; it being understood and agreed that for
purposes of this Section 3.1, the First Lien Claimholders will be deemed to have
knowledge of the occurrence of an Event of Default if any Second Lien
Claimholder notifies a First Lien Claimholder of such occurrence. Any proceeds
of Common Collateral recovered pursuant to the actions of the Second Lien
Collateral Agent or the other Second Lien Claimholders pursuant to the foregoing
clause (ii) shall be applied in the manner specified in Section 3.2 and shall be
subject to the provisions of Section 4.1.

 

3.2

Application of Proceeds of Common Collateral

All proceeds of Common Collateral received by the First Lien Collateral Agent
(including, without limitation, any interest earned thereon) resulting from the
sale, collection or other Disposition of Common Collateral in connection with
any demand for payment or acceleration thereof, the exercise of any rights or
remedies with respect to any Common Collateral securing the First Lien
Obligations and the Second Lien Obligations or the commencement or prosecution
of enforcement of any of the rights and remedies under, as applicable, the
Laurus Security Agreement, the Ancillary Agreements, the Agency Agreement or the
Investor Notes, or applicable Law, including without limitation the exercise of
any rights of set-off or recoupment, and the exercise of any rights or remedies
of

 

 

6

--------------------------------------------------------------------------------

 

a secured creditor under the UCC of any applicable jurisdiction or under the
Bankruptcy Code shall be applied to the First Lien Obligations and Second Lien
Obligations as follows:

First, to payment of that portion of the First Lien Obligations constituting
fees, indemnities, expenses and other amounts (including the reasonable fees and
expenses of counsel) payable to the First Lien Collateral Agent in its capacity
as such;

Second, to payment of that portion of the First Lien Obligations constituting
fees payable to the First Lien Lenders, ratably among them in proportion to the
amounts described in this clauseSecond payable to them;

Third, to payment of that portion of the First Lien Obligations constituting
indemnities and other amounts (other than fees, principal and interest) payable
to the First Lien Lenders (including the reasonable fees and expenses of
counsel), ratably among them in proportion to the amounts described in this
clauseThird payable to them;

Fourth, to payment of that portion of the First Lien Obligations constituting
accrued and unpaid interest on the Loans, ratably among the First Lien Lenders
in proportion to the respective amounts described in this clauseFourth payable
to them;

Fifth, to payment of that portion of the First Lien Obligations constituting
unpaid principal of the Loans, ratably under this clauseFifth among the First
Lien Lenders in proportion to the aggregate amounts of such Loans owing to First
Lien Lenders then due and payable;

Sixth, to payment of that portion of the Second Lien Obligations constituting
fees, indemnities, expenses and other amounts (including the reasonable fees and
expenses of counsel) payable to the Second Lien Collateral Agent in its capacity
as such;

Seventh, to payment of all other Second Lien Obligations of the Borrower and its
Subsidiaries owing under or in respect of the Agency Agreement and the Investor
Notes, including, without limitation, fees, unpaid principal, accrued and unpaid
interest, indemnities and other amounts (including the reasonable fees and
expenses of counsel) that are due and payable to the Second Lien Collateral
Agent and the Second Lien Lenders, ratably based upon the respective aggregate
amounts of all such Second Lien Obligations owing to the Second Lien Lenders on
such date;

Last, the balance, if any, after all of the First Lien Obligations and Second
Lien Obligations have been paid in full, to the Borrower or as otherwise
required by Law.

 

Section 4.

Payments

 

4.1

Payments Over

 

Unless and until all First Lien Obligations shall have been paid in full, any
Common Collateral or proceeds thereof or any payment received by the Second Lien
Collateral Agent or any Second Lien Claimholder from proceeds of the Common
Collateral shall be segregated and held in trust and forthwith paid over to the
First Lien Collateral Agent for application to the First Lien Obligations and
Second Lien Obligations in the priority set forth in Section 3.2 in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The First Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for the Second Lien

 

 

7

--------------------------------------------------------------------------------

 

 

Collateral Agent or any such Second Lien Claimholder. This authorization is
coupled with an interest and is irrevocable.

 

4.2

Permitted Payments and Prepayments of Second Lien Obligations

(a)          Notwithstanding anything to the contrary in this Agreement, the
Borrower shall be entitled to make the required payments of interest and
principal and other amounts due in respect of the Second Lien Obligations in
accordance with, and shall otherwise be bound in all respects by, the terms of
the Agency Agreement and the Investor Notes.

(b)          Notwithstanding the foregoing provisions of Section 3.2 and Section
4.1, optional prepayments made pursuant to the terms of the Investor Notes may
be made and applied to the Second Lien Obligations as specified therein.

 

Section 5.

Other Agreements

 

 

5.1

Amendments to Second Lien Collateral Documents

Without the prior written consent of the First Lien Collateral Agent, no
provision of any Second Lien Collateral Document relating to the Common
Collateral may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Second Lien Collateral Document, would contravene the provisions of this
Agreement.

 

5.2

Rights As Unsecured Creditors

Except as otherwise set forth in Section 3.1 of this Agreement but subject to
the penultimate sentence of Section 3.1, the Second Lien Collateral Agent and
the Second Lien Claimholders may exercise rights and remedies as secured
creditors as to the Non-Common Collateral and as unsecured creditors against the
Borrower in accordance with the terms of the Agency Agreement, the Investor
Notes and applicable Law. Except as otherwise set forth in Section 3.1 of this
Agreement, the First Lien Collateral Agent and the First Lien Claimholders may
exercise rights and remedies as secured creditors as to the Common Collateral
and as unsecured creditors against the Borrower in accordance with the terms of
the Laurus Security Agreement, the Ancillary Agreements referred to therein and
applicable Law. Except as otherwise set forth in Section 3.1 of this Agreement,
nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any Second Lien Claimholder of the required payments of
interest and principal and other amounts due in respect of the Second Lien
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Second Lien Collateral Agent or any Second Lien Claimholders of
rights or remedies as a secured creditor against the Common Collateral or
enforcement in contravention of this Agreement, the Agency Agreement or the
Investor Notes of any Lien held by any of them in the Common Collateral. Except
as otherwise set forth in Section 3.1 of this Agreement, nothing in this
Agreement shall prohibit the receipt by the First Lien Collateral Agent or any
First Lien Claimholder of the required payments of interest and principal and
other amounts due in respect of the First Lien Obligations so long as such
receipt is not the direct or indirect result of the exercise by the First Lien
Collateral Agent or any First Lien Claimholders of rights or remedies as a
secured creditor against the Non-Common Collateral or enforcement in
contravention of this Agreement, the Laurus Security Agreement or the Ancillary
Agreements referred to therein of any Lien held by any of them in the Non-Common
Collateral.

 

 

8

--------------------------------------------------------------------------------

 

 

 

5.3

First Lien Collateral Agent as Bailee; Representative; Relationship

(a)          The First Lien Collateral Agent agrees to hold the Common
Collateral that is in its possession or “control” (as defined in the UCC) (or in
the possession or “control” of its agents or bailees) as bailee or as agent, as
the case may be, for the Second Lien Collateral Agent and any assignee solely
for the purpose of perfecting the security interest granted in such Collateral
to the Second Lien Collateral Agent pursuant to the Agency Agreement or other
applicable Collateral Documents, subject to the terms and conditions of this
Section 5.3. For the avoidance of doubt, solely for purposes of perfecting the
Liens in favor of the Second Lien Collateral Agent, the First Lien Collateral
Agent agrees that it shall be the agent of the Second Lien Collateral Agent with
respect to any Deposit Accounts or other documents or instruments included in
the Common Collateral that are controlled or held by the First Lien Collateral
Agent.

(b)          Except as otherwise expressly provided for herein, until the First
Lien Obligations are paid in full, the First Lien Collateral Agent shall be
entitled to deal with the Common Collateral in accordance with the terms of this
Agreement, the Laurus Security Agreement and the Ancillary Agreements as if the
Liens of the Second Lien Claimholders under the Agency Agreement and Investor
Notes did not exist. The rights of the Second Lien Collateral Agent and the
Second Lien Claimholders with respect to the Common Collateral shall at all
times be subject to the terms of this Agreement.

(c)          The First Lien Collateral Agent shall have no obligation whatsoever
to the Second Lien Collateral Agent or any Second Lien Claimholder to assure
that the Common Collateral is genuine or owned by the Borrower or to preserve
the rights or benefits of any Person.

(d)          Neither the First Lien Collateral Agent nor any First Lien
Claimholder shall have by reason of the Laurus Security Agreement, the Ancillary
Agreements, this Agreement or any other document a fiduciary relationship in
respect of the Second Lien Collateral Agent or any Second Lien Claimholder (each
of the First Lien Claimholders so agreeing by its acceptance of the benefits of
the Laurus Security Agreement and the Ancillary Agreements). Neither the Second
Lien Collateral Agent nor any Second Lien Claimholder shall have by reason of
the Agency Agreement, the Investor Notes, this Agreement or any other document a
fiduciary relationship in respect of the First Lien Collateral Agent or any
First Lien Claimholder.

(e)          Each First Lien Claimholder (by its acceptance of the benefits of
the Laurus Security Agreement and the Ancillary Agreements) hereby authorizes
the First Lien Collateral Agent, upon the payment in full of the First Lien
Obligations, to deliver to the Second Lien Collateral Agent the Common
Collateral held or received by it, together with any necessary endorsement and
any other proceeds of Common Collateral held by it.

(f)           The First Lien Collateral Agent and the Second Lien Collateral
Agent shall each be entitled to rely upon any certificate, notice, consent or
other instrument in writing (including any facsimile transmission) believed by
such Agent to be genuine and correct and to have been signed or sent or made by
or on behalf of a proper Person.

 

5.4

Required Second Lien Lenders Consent to Certain Transactions

(a)          Notwithstanding anything in the Laurus Security Agreement to the
contrary, the Borrower agrees that, prior to the payment in full of the First
Lien Obligations, no amendment of the Laurus Security Agreement or waiver of the
terms of the Laurus Security Agreement shall be effective

 

 

9

--------------------------------------------------------------------------------

 

without the Borrower obtaining the consent to such amendment or waiver by the
Required Second Lien Lenders if such amendment or waiver seeks the consent of
any of the Lenders to increase the Capital Availability Amount to an aggregate
amount in excess of $5,000,000.

(b)          The First Lien Collateral Agent agrees not to subordinate any Lien
on the Common Collateral to the Lien of any other creditor of the Borrower
without the consent of the Required Second Lien Lenders.

 

5.5

Actions in Connection with Certain Refinancings

If, at any time concurrently with or after the First Lien Obligations are deemed
for purposes of this Agreement “paid in full”, the Borrower enters into a
Refinancing (as defined below) of any First Lien Obligation, then the
obligations under such Refinancing shall automatically and immediately be
treated as First Lien Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Common Collateral
set forth herein, and the first lien collateral agent under the documents and
other instruments evidencing such Refinancing (the “New First Lien Agent”) shall
be deemed to be the First Lien Collateral Agent. Upon receipt of a notice
stating that the Borrower has entered into a new loan document in connection
with a Refinancing (which notice shall include the identity of the New First
Lien Agent), the Second Lien Collateral Agent, with the consent of the Majority
Investors (as defined in the Agency Agreement), shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Borrower or such New First Lien Agent may reasonably request in order to
provide to the New First Lien Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. As used in
this Section 5.5, the term “Refinancing” means any modification, refinancing,
refunding, renewal or extension of any First Lien Obligation, subject to the
limitation in Section 5.4(a) hereof.

 

Section 6.

Insolvency or Liquidation Proceedings

 

6.1

Relief From the Automatic Stay

 

Subject to the penultimate sentence of Section 3.1, the Second Lien Collateral
Agent and each Second Lien Claimholder agrees that it will not seek relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the Common Collateral, without the prior written consent of the
First Lien Collateral Agent and the Required First Lien Lenders.

 

6.2

No Waiver

Nothing contained herein shall prohibit or in any way limit the First Lien
Collateral Agent or any First Lien Claimholder from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Second Lien
Collateral Agent or any Second Lien Claimholder, including, without limitation,
the seeking by the Second Lien Collateral Agent or any Second Lien Claimholder
of Adequate Protection or the asserting by any Second Lien Claimholder of any of
its rights and remedies under the Agency Agreement or the Investor Notes or
otherwise.

 

6.3

Preference Issues

If any Claimholder is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Borrower any amount
received in connection with the Common Collateral (a “Recovery”), then the First
Lien Obligations or Second Lien Obligations, as the case may be, of such
Claimholder shall be reinstated to the extent of such Recovery and such
Claimholder

 

 

10

--------------------------------------------------------------------------------

 

shall be entitled to receive payment in full of all such recovered amounts. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.

 

Section 7.

Waivers; etc.

 

 

7.1

No Waiver of Provisions

(a)          No right of any of the First Lien Claimholders to enforce any
provision of this Agreement shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Borrower or any of its
Subsidiaries or by any act or failure to act by any First Lien Claimholder or
the First Lien Collateral Agent (subject, however, to the penultimate sentence
of Section 3.1), or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, the Laurus Security Agreement, the
Ancillary Agreements, the Agency Agreement or the Investor Notes, regardless of
any knowledge thereof which the First Lien Collateral Agent or the First Lien
Claimholders, or any of them, may have or be otherwise charged with.

(b)          Each of the Second Lien Collateral Agent and each Second Lien
Claimholder also agrees that the First Lien Claimholders and the First Lien
Collateral Agent shall have no liability to the Second Lien Collateral Agent or
any Second Lien Claimholders, and the Second Lien Collateral Agent and each
Second Lien Claimholder hereby waives any claim against any First Lien
Claimholder or the First Lien Collateral Agent arising out of any and all
actions which any of the First Lien Claimholders or the First Lien Collateral
Agent may take or permit or omit to take with respect to (i) the Laurus Security
Agreement or the Ancillary Agreements, (ii) the collection of the First Lien
Obligations or (iii) the foreclosure upon, or sale, liquidation or other
Disposition of, the Common Collateral (except only, in the case of Common
Collateral, to the extent such foreclosure, sale, liquidation or other
disposition is not made in a commercially reasonable manner in accordance with
the UCC or contrary to this Agreement or the Laurus Security Agreement, the
Ancillary Agreements, the Agency Agreement or the Investor Notes). The Second
Lien Collateral Agent and each Second Lien Claimholder agrees that the First
Lien Collateral Agent and the First Lien Claimholders have no duty to them in
respect of the maintenance or preservation of the Common Collateral.

(c)          Unless and until the First Lien Obligations are paid in full, the
Second Lien Collateral Agent and each Second Lien Claimholder agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshaling, appraisal, valuation or other similar right that may otherwise
be available under applicable law or any other similar rights a secured creditor
may have under applicable law with respect to the Common Collateral.

 

7.2

Obligations Unconditional

All rights, interests, agreements and obligations of the First Lien Collateral
Agent and the First Lien Claimholders and the Second Lien Collateral Agent and
the Second Lien Claimholders, respectively, hereunder shall remain in full force
and effect irrespective of:

(a)          any lack of validity or enforceability of the Laurus Security
Agreement, the Ancillary Agreements, the Agency Agreement or the Investor Notes;

 

 

11

--------------------------------------------------------------------------------

 

 

(b)          any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Lien Obligations or Second Lien
Obligations, or any amendment or waiver or other modification, including,
without limitation, any increase in the amount of Second Lien Obligations,
whether by course of conduct or otherwise, of the terms of the Laurus Security
Agreement or of the terms of the Ancillary Agreements, the Agency Agreement or
the Investor Notes made in accordance with their terms;

(c)          any exchange, release or nonperfection of any security interest in
any Common Collateral or any other collateral, or any release, amendment, waiver
or other modification, whether in writing or by course of conduct or otherwise,
of all or any of the First Lien Obligations or Second Lien Obligations or any
guarantee thereof;

 

(d)

the commencement of any Insolvency or Liquidation Proceeding; or

(e)          any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower in respect of the First Lien
Obligations or of any Second Lien Claimholder in respect of this Agreement.

 

Section 8.

Miscellaneous

 

 

8.1

Second Lien Lenders’ Representation

The Second Lien Lenders hereby represent and warrant that all Second Lien
Lenders party to the Agency Agreement are signatories hereto.

 

8.2

Consent to Control Agreement

The Second Lien Lenders hereby consent to the terms of the Deposit Account
Control Agreement between the Second Lien Collateral Agent and Fleet National
Bank with respect to the Borrower’s deposit account with Fleet National Bank,
Account No. 9429398649, and authorize the Second Lien Collateral Agent to
execute such Deposit Account Control Agreement on our behalf.

 

8.3

Notice from First Lien Collateral Agent

The First Lien Collateral Agent hereby agrees to give prior written notice to
the Second Lien Collateral Agent, the Second Lien Lenders and Fleet National
Bank of the date of termination of the Laurus Security Agreement.

 

8.4

Conflicts

Except as expressly provided herein, in the event of any conflict between the
provisions of this Agreement and the provisions of the Laurus Security
Agreement, the Ancillary Agreements, the Agency Agreement or the Investor Notes
with respect to the Common Collateral or the enforcement of the Claimholders’
Liens, rights or remedies with respect thereto, the provisions of this Agreement
shall govern. It is further expressly understood that the Lien priorities and
other terms referred to herein shall not in any way modify or relieve the
Borrower or any of its Subsidiaries of or from any liability or obligation that
the Borrower or any of its Subsidiaries may have to the Claimholders under the
Laurus Security Agreement, the Ancillary Agreements, the Agency Agreement or the
Investor Notes.

 

 

12

--------------------------------------------------------------------------------

 

 

 

8.5

Continuing Nature of this Agreement

This Agreement (other than the provisions in Section 3.2) shall continue to be
effective until all First Lien Obligations shall have been paid in full, and the
provisions of Section 3.2 shall continue to be effective until all First Lien
Obligations and Second Lien Obligations have been paid in full. This is a
continuing agreement of lien subordination and the First Lien Claimholders may
continue, at any time and without notice to the Second Lien Collateral Agent or
any Second Lien Claimholder, to extend credit and other financial accommodations
and lend monies to or for the benefit of the Borrower or any Subsidiary on the
faith hereof. Except as expressly provided herein or in the Agency Agreement,
the Second Lien Collateral Agent and each Second Lien Claimholder hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding.

 

8.6

Amendments; Waivers

No amendment, modification or waiver of any of the provisions of this Agreement
by the Second Lien Collateral Agent, the Required Second Lien Lenders, the First
Lien Collateral Agent, the Required First Lien Lenders or the Borrower shall be
deemed to be made unless the same is made in writing and in accordance with
Section 5.4 of this Agreement; provided, however, that no amendment,
modification or waiver of any of the provisions of this Agreement shall be
effective unless approved by the Required First Lien Lenders and the Required
Second Lien Lenders.

 

8.7

Notices

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be made in accordance with
Section 27 of the Laurus Security Agreement in the case of the First Lien
Collateral Agent or any First Lien Lender or in accordance with Section 25 of
the Agency Agreement in the case of the Second Lien Collateral Agent or any
Second Lien Lender.

 

8.8

Further Assurances

The Second Lien Collateral Agent and each Second Lien Claimholder agrees that
each of them shall, at the Borrower’s expense, take such further action and
shall execute and deliver to the First Lien Collateral Agent and the First Lien
Claimholders such additional documents and instruments (in recordable form, if
requested) as the First Lien Collateral Agent or the other First Lien
Claimholders may reasonably request to effectuate the terms of and the Lien
subordination contemplated by this Agreement.

 

8.9

Governing Law

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

 

8.10

Specific Performance

Each of the First Lien Collateral Agent, the Second Lien Collateral Agent and
the Claimholders may demand specific performance of this Agreement. Each of the
First Lien Collateral Agent and each First Lien Claimholder (by its acceptance
of the benefits of the Laurus Security Agreement and the Ancillary Agreements),
the Second Lien Collateral Agent, and each Second Lien Claimholder, as the case
may be, hereby irrevocably waives any defense based on the adequacy of a

 

 

13

--------------------------------------------------------------------------------

 

remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the other Person.

 

8.11

Section Titles; Time Periods

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement, except when used to reference such sections. In the computation of
time periods, unless otherwise specified, the word “from” means “from and
including” and each of the words “to” and “until” means “to but excluding” and
the word “through” means “to and including”. The term “including” when used in
this Agreement means “including without limitation”, except when used in the
computation of time periods.

 

8.12

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement. The First Lien Collateral Agent and the
Second Lien Collateral Agent may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

8.13

Effectiveness

This Agreement shall become effective when executed and delivered by the parties
hereto. This Agreement shall be effective both before and after the commencement
of any Insolvency or Liquidation Proceeding. All references to the Borrower or
any of its Subsidiaries shall include the Borrower or any of its Subsidiaries as
debtor and debtor-in-possession and any receiver or trustee for the Borrower or
any of its Subsidiaries (as the case may be) in any Insolvency or Liquidation
Proceeding.

[SIGNATURE PAGES FOLLOW]

 

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



       
LAURUS MASTER FUND, LTD, as First Lien Collateral Agent and as First
Lien Lender
 
   
   
    By:   /s/ David Grin  

--------------------------------------------------------------------------------

Name: David Grin   Title: Director 



       
DUNKNIGHT TELECOM PARTNERS, LLC, as Second Lien Collateral Agent
 
   
   
    By:   /s/ Keir Kleinknecht  

--------------------------------------------------------------------------------

Name: Keir Kleinknecht   Title: President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS:



       
DSL.NET, INC., as Borrower
 
   
   
    By:   /s/ Kirby G. Pickle  

--------------------------------------------------------------------------------

Name: Kirby G. Pickle   Title: President & Chief Executive Officer 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 